El Juez Asociado Sr. Wolf,
emitió la opinión del tribunal.
El primer señalamiento de error es que la corte debió haber concedido la moción de non suit. Después de haber sido ésta desestimada, el acusado presentó su prueba. Este paso constituyó una renuncia de la moción de non suit. La regia es idéntica en casos civiles y criminales.
El apelante sostiene que no hubo prueba de la adultera-ción, pero no hizo objeción a la manifestación del perito de que la leche vendida estaba adulterada, manifestación que la corte tenía derecho a creer.
La defensa principal es que el acusado no vendió la leche. Sostuvo que la había vendido a su hijo y que no era respon-sable por lo que ocurriera después. Pero, aunque hubo conflicto en la prueba, ésta demostró suficientemente que el apelante era el dueño del puesto de donde procedía la leche vendida y por tanto era responsable. El Pueblo v. Gautier, 20 D. P. R. 327.
*439La sentencia debe ser confirmada.

Confirmada la sentencia.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro, Aldrey y Hntchison.